Exhibit 10.2

G&K SERVICES, INC.

RESTATED EQUITY INCENTIVE PLAN (2010)

TERMS OF NON-QUALIFIED

EMPLOYEE STOCK OPTION (Revised August 2012)

Pursuant to a letter (the “Grant Letter”) addressed and delivered to you from
G&K Services, Inc. (the “Company”), and subject to your acceptance in accordance
with paragraph 1 below, the Compensation Committee (the “Committee”) of the
Company’s Board of Directors has granted you a non-qualified stock option (the
“Option”) pursuant to the terms of the G&K Services, Inc. Restated Equity
Incentive Plan (2010) (the “Plan”). A copy of the Plan is enclosed herewith. The
terms of your Option are governed by the provisions of the Plan generally and
the specific terms set forth below. Your Grant Letter and this statement of
terms are your Award Agreement under the Plan. In the event of any conflict or
inconsistency between the terms set forth below and the provisions of the Plan,
the provisions of the Plan shall govern and control.

 

1. Number of Shares Subject to the Option. Upon your acceptance of the Option,
the Option entitles you to purchase all or any part of the aggregate number of
shares of Class A Common Stock of the Company (the “Common Stock”) set forth in
the Grant Letter as “G&K Stock Option shares,” in accordance with the Plan. To
accept the Option, you must, within 14 days of the Grant Date, log into your
account at http://www.cpushareownerservices.com/cpuportal/index.jsp and select
the ‘Acknowledge Grant’ button associated with your grant.

 

2. Purchase Price. The purchase price of each share of Common Stock covered by
the Option shall be the “Exercise Price” set forth in the Grant Letter.

 

3. Exercise and Vesting of Option.

 

  (a) The Option is exercisable only to the extent that all, or any portion
thereof, has vested. Except as provided in subparagraph 3(b) and paragraph 4
below, the Option shall vest in three (3) equal installments, such installments
to begin on the first anniversary of the “Grant Date” set forth in the Grant
Letter and continuing on each of the next two anniversaries thereof (each
individually, a “Vesting Date”) until the Option is fully vested. In the event
that you cease to be an employee of the Company prior to any Vesting Date, that
portion of the Option scheduled to vest on such Vesting Date, and all portions
of the Option scheduled to vest in the future, shall not vest and all rights to
and under such non-vested portions of the Option will terminate.

 

  (b) In the event your employment is terminated as a result of a qualified
retirement from the Company as defined in subparagraph 4(e) below, then the
Option shall become exercisable with respect to that portion that is not yet
vested (as set forth in subparagraph 3(a) above) in two substantially equal
installments, the first installment to vest on the first anniversary of your
retirement date, as established by the Committee, and the second installment on
the second anniversary of your retirement date.



--------------------------------------------------------------------------------

4. Term of Option.

 

  (a) To the extent vested, and except as otherwise provided herein or in the
Plan, no Option is exercisable after the expiration of ten (10) years from the
Grant Date (such date to be hereinafter referred to as the “Expiration Date”).

 

  (b) In the event your employment is terminated for any reason other than
death, disability or qualified retirement (and other than for cause or voluntary
on your part and without written consent of the Company in a situation that is
not a qualified retirement), the Option shall be exercisable by you (to the
extent that you shall have been entitled to do so at the termination of your
employment) at any time within three (3) months after such termination of
employment, but in no event later than the Expiration Date. In the event of any
termination of your employment that is either (i) for cause or (ii) voluntary on
your part and without the written consent of the Company (other than a qualified
retirement), the Option, to the extent not theretofore exercised, shall
forthwith terminate.

 

  (c) In the event of your death while you are an employee of the Company or any
of its subsidiaries or within three (3) months after termination of employment
(other than for cause, qualified retirement or voluntary on your part and
without written consent of the Company), the Option may be exercised (to the
extent that you shall have been entitled to do so at the date of death) by the
person to whom the Option is transferred by will or the applicable laws of
descent and distribution at any time within twelve (12) months after the date of
death, but in no event later than the Expiration Date.

 

  (d) In the event your employment is terminated by the Company as a result of a
disability (other than a qualified retirement), the Option shall be exercisable
by you (to the extent that you shall have been entitled to do so at the
termination of your employment) at any time within twelve (12) months after such
termination of employment, but in no event later than the Expiration Date. For
purposes of this Option, you will be considered to have a “disability” if you
have physical, mental or emotional limits caused by a current sickness or injury
and, due to these limits, you are not able to perform, on a full-time basis, the
major duties of your own job with or without reasonable accommodation (e.g., if
you are required, on average, to work more than 40 hours per week, you will not
be considered to have a “disability” if you are able to perform the major duties
of your employment for 40 hours per week); you will not be considered to have a
disability if you perform any work for wage or profit, and the loss of a
professional or occupational license will not, in and of itself, constitute a
“disability.”

 

2



--------------------------------------------------------------------------------

  (e) In the event your employment is terminated as a result of a qualified
retirement from the Company, the Option shall be exercisable by you (to the
extent the Option is vested on the date of your retirement or becomes vested in
accordance with subparagraph 3(b) above) at any time within the three (3) year
period following the date of such qualified retirement, but in no event later
than the Expiration Date. For purposes of this Option, your retirement from the
Company shall be considered a “qualified retirement” if such retirement is
voluntary and, at the time of such retirement, you are at least 60 years of age
and have been employed by the Company on a continuous basis for a period of at
least five years. In the event of your death during the time period that the
Option is vested and exercisable (or becomes vested and is exercisable), the
Option may be exercised (to the extent that you shall have been entitled to
exercise the Option on the date it is exercised) by the person to whom the
Option is transferred by will or the applicable laws of descent and
distribution.

 

5. Method of Exercise. Subject to the terms and conditions set forth herein and
in the Plan, the Option may be exercised, in whole or in part, by logging into
your account at http://www.cpushareownerservices.com/cpuportal/index.jsp or
calling 1-866-4GK-SERV and specifying the number of shares to be purchased and
by paying in full the Purchase Price for the number of shares of Common Stock
with respect to which the Option is exercised. Subject to the provisions of the
Plan, such Purchase Price shall be paid in cash and/or in shares of Common Stock
of the Company or other property. In addition, you shall, on or about
notification to you of the amount due, pay promptly an amount sufficient to
satisfy applicable federal, state and local tax requirements. In the event the
Option shall be exercised by any person other than you, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option. The Company has no obligation to deliver shares or cash upon exercise of
the Option until all applicable withholding taxes have been paid or provided for
payment and until such shares are qualified for delivery under such laws and
regulations as may be deemed by the Company to be applicable thereto. Prior to
the issuance of shares of Common Stock upon the exercise of the Option, you will
have no rights as a shareholder.

 

6. Non Transferability. No stock Option may be transferred, pledged or assigned
otherwise than by will or the laws of descent and distribution. An Option may be
exercised, during your lifetime, only by you, or by your guardian or legal
representative. Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the Option contrary to the provisions of the Plan or the
provisions hereof, and the levy of any execution, attachment, or similar process
upon the Option, will be null and void and without effect.

 

7. Reservation of Right to Terminate Employment. Your employment, subject to the
provisions of any agreement between you and the Company, shall be at the
pleasure of the Board of Directors of the Company or other employing
corporation, and nothing contained herein shall restrict any right of the
Company or any other employing corporation to terminate your employment at any
time, with or without cause.

 

3



--------------------------------------------------------------------------------

8. Adjustment. In the event that the number of shares of Common Stock shall be
increased or decreased through a reorganization, reclassification, combination
of shares, stock split, reverse stock split, spin-off, stock dividend, or
otherwise, then the Option shall be appropriately adjusted by the Committee, in
number of shares or Purchase Price or both to reflect such increase or decrease.
In the event of a dividend in kind or distribution (other than normal cash
dividends) to shareholders of the Company, then the price, number of shares,
other terms or a combination of the foregoing with respect to the Option shall
be equitably adjusted in order to prevent dilution or enlargement of your rights
under the Plan, in such manner as determined by the Committee in its sole
discretion. In the event there shall be any other change in the number or kind
of outstanding shares of Common Stock, or any stock or other securities into
which such shares of Common Stock shall have been changed, or for which it shall
have been exchanged, whether by reason of a merger, consolidation or otherwise,
then the Committee shall, in its sole discretion, determine the appropriate
adjustment, if any, to be effected.

 

9. Withholding. Pursuant to the provisions of the Plan, and as described in
greater detail therein, the Company will have the right to withhold from any
payments made in connection with the Option, or to collect as a condition of
payment or delivery, any taxes required by law to be withheld.

 

10. Further Assurances. By accepting the Option, you agree to execute such
papers, agreements, assignments, or documents of title as may be necessary or
desirable to effect the purposes described herein and carry out its provisions.

 

11. Third Party Beneficiaries. Nothing contained herein is intended or shall be
construed as conferring upon or giving to any person, firm or corporation other
than you and the Company any rights or benefits.

 

12. Entire Understanding. The provisions set forth herein and those contained in
the Grant Letter and the Plan embody the entire agreement and understanding
between you and the Company with respect to the matters covered herein, in the
Grant Letter and in the Plan, and such provisions may only be modified pursuant
to a written agreement signed by the party to be charged.

 

13. Governing Law. The agreement and understanding regarding the Option, and its
interpretation and effect, shall be governed by the laws of the State of
Minnesota applicable to contracts executed and to be performed therein.

 

14. Amendments. Except as otherwise provided in the Plan, this Award Agreement
may be amended only by a written agreement executed by the Company and you.

 

4